DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 8-14 in the reply filed on 2/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The disclosure is objected to because of the following informalities: Paragraph 0069, line 8 delete “208” and replace it with --214--.  Paragraph 0070, line 6 delete “204” and replace it with --206--.  Paragraph 0076 recites “controller 224”; however, there is no controller 224 shown in the drawings.  The Description of figure 10 recites “shift actuator 1006”; however, figure 10 shows reference numeral “106”.  Paragraph 00112, line 5 delete “220” and replace it with --122--; lines 5 and 7 delete “222” and replace it with --120--.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate to two different parts in Figure 2.  Figure 2 is missing reference numeral 206 recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. (US 7,104,920) in view of Zeng (US 2009/0140694).
With respect to claim 8, Beaty discloses a method, comprising: operating a PTO device to selectively power a shared load with one of a driveline and a motor/generator (PTO 18 powers load 20 from a driveline of transmission 16 or from motor/generator 14, see figure 1); powering the motor/generator with a battery pack comprising a plurality of battery cell packs in a series configuration (battery pack 24); determining a state of charge of individual battery cell packs within the battery pack (col. 3, lines 61-67-col. 4, lines 10 discloses controlling/determining state of charge of batteries to be within a certain range).

Zeng discloses a battery pack 102 with a plurality of batteries connected in series, and leveling/equalizing the state of charge between the individual battery cells of the battery pack, see figures 1 and 6, paragraph 0019-0021.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modify Beaty and include the equalizing circuit of Zeng, for the purpose of reducing premature failures and reduction of life of the batteries, for example (paragraph 0018).
With respect to claims 9-11, Beaty in view of Zeng disclose the method of claim 8, wherein the leveling comprises resistively discharging a higher charged battery cell pack of the battery pack, wherein the leveling comprises powering a useful load with a higher charged battery cell pack of the battery pack, further comprising processing a discharge power from the higher charged battery cell pack of the battery pack through power electronics to configure the discharge power to an electrical power format for the useful load..  Paragraph 0019, figures 1 and 6 discloses a discharging system 104/load/inverter for powering a load with the higher charged battery cell of the battery pack.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. (US 7,104,920) in view of Zeng (US 2009/0140694) in further view of Dalum (US 2014/0171260).


Dalum discloses coupling battery modules in a series or parallel configuration (paragraph 0133) and monitoring when the batteries need to be service or replace, paragraph 0128-0130.
It would have been obvious to a person having ordinary skill in the art to have modify Beaty and Zeng and provide a service operation to replace the batteries at any desire time (18 or 24 months) or as needed when the batteries that are monitor indicates the need to service/replace and have a combination of batteries in a series and parallel combination, for the purpose of providing a desired output power that is needed by the load, for example.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS AMAYA/Primary Examiner, Art Unit 2836